Citation Nr: 0711894	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003, for the award of service connection for chronic 
lymphocytic leukemia (CLL) due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDING OF FACT

The veteran first filed a claim of service connection for CLL 
on June 12, 2002; he has had CLL since February 1994.


CONCLUSION OF LAW

An effective date of June 12, 2002, for the award of service 
connection for CLL is warranted.  38 U.S.C.A. §§ 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.816 (2006); Nehmer v. 
Department of Veterans Affairs, C.A. No. CV-86-6160 (N.D. 
Cal. Apr. 28, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's representative contends that the veteran is 
entitled to an effective date prior to October 16, 2003, for 
the award of service connection for CLL.  He asserts that he 
should be granted an effective date as to the date the 
veteran first filed a claim of service connection for CLL.  
The veteran's representative argues that the claim was first 
filed on April 22, 1999.

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (Section 1116) to Title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.309(e) (2006).  When it was determined that 
such connection appeared to exist for CLL, VA published 
notice of a final rule in the Federal Register amending 
38 C.F.R. § 3.309(e) to allow presumptive service connection 
for CLL with an effective date of October 16, 2003.  See 
68 Fed. Reg. 59540 (Oct. 16, 2003).

Under applicable effective date rules in 38 U.S.C.A. 
§ 5110(g) (West 2002) and 38 C.F.R. § 3.114(a) (2006), when 
VA awards benefits pursuant to a liberalizing regulation, the 
award may not be made effective any earlier than the 
effective date of the liberalizing regulation.  Under those 
provisions, with certain exceptions for claimants who qualify 
as members of a class under Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 (TEH) (N.D. 
Cal. May 17, 1991), see 38 C.F.R. § 3.816 (2006), awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

In this case, the veteran was diagnosed with CLL by at least 
February 1994.  The veteran filed an informal claim of 
service connection for CLL, which was received on June 12, 
2002, and was initially denied by the RO in December 2002.  
Service connection was then granted on a presumptive basis by 
way of a rating decision in January 2004.  The effective date 
for his claim was set by the RO as October 16, 2003, the 
effective date of the regulation authorizing service 
connection on a presumptive basis for CLL.

Under Nehmer, there is a limited exception to the statutory 
provisions governing the assignment of effective dates for 
Vietnam veterans who have a "covered herbicide disease."  
38 C.F.R. § 3.816.  The United States District Court for the 
Northern District of California's most recent order on 
April 28, 2006, regarding Nehmer, required VA to provide 
retroactive benefits to Nehmer class members (Vietnam 
veterans and their survivors) who filed claims for CLL before 
it was added to VA's presumptive list of diseases associated 
with exposure to Agent Orange.  If a Nehmer class member's 
claim for compensation for CLL was denied between September 
25, 1985, and October 16, 2003, and a later claim for the 
same benefit was granted after October 16, 2003, the 
effective date of benefits is the date of the earlier claim, 
or the date the disability arose, whichever is later.  (This 
order requires that CLL be treated as though it was a listed 
"covered herbicide disease" under 38 C.F.R. § 3.816(b)(2).)

Here, the veteran meets the requirements as a class member 
under Nehmer.  The veteran was initially denied compensation 
for CLL in December 2002, between September 25, 1985, and 
October 16, 2003.  He was subsequently granted service 
connection in January 2004, with an effective date of October 
16, 2003.  Accordingly, the proper effective date pursuant to 
Nehmer, inasmuch as he had been diagnosed with CLL on an 
earlier date, is the date the veteran filed his claim for 
service connection for CLL--June 12, 2002.

As noted above, the veteran's representative contends that 
the veteran first filed a claim of service connection for CLL 
on April 22, 1999.  However, the document in question was in 
fact a claim for improved pension.  The Board is aware that a 
claim by a veteran for pension may be considered to be a 
claim for compensation and vice versa.  38 C.F.R. § 3.151(a) 
(2006).  Nevertheless, VA is not obligated to treat every 
pension claim as also being a compensation claim.  See 
Stewart v. Brown, 10 Vet. App. 15, 18-19 (1997).  In making 
determinations, VA has to exercise discretion under the 
regulation in accordance with the contents of the application 
and the evidence in support of it.  Id.  See also Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word 
"may," in the regulation, clearly indicates discretion).

Here, the veteran submitted a VA Form 21-526 (Veteran's 
Application for Compensation and Pension).  He stated "this 
is a claim for service connection for improved pension.  I am 
permanently and totally disabled due to 2nd stage Leukemia."  
Despite the use of the term "service connection," it is 
apparent from the contents of the application and the 
evidence in support that the veteran was filing solely for 
the pension benefit.  For one, he completed the "net worth" 
section, which is to be filled out only if one is applying 
for nonservice-connected pension.  Secondly, in a June 1999 
statement in support of claim, the veteran stated, "in 
follow-up to my VA Form 21-526 for improved pension dated 
4/20/99 and a request to expedite my claim . . . Please use 
this letter to process my claim for improved pension 
expeditiously." (emphasis added).  Here, the veteran 
specifically used the term "improved pension" and did not 
imply or explicitly make mention of a claim of service 
connection.  Lastly, the RO granted entitlement to a pension 
in October 1999.  Later that month, the veteran was notified 
of the decision and did not appeal it.  This fact supports 
the notion that he was in fact filing for pension, which the 
veteran received and did not dispute.  At no time prior to 
the June 12, 2002 claim did the veteran make reference to his 
CLL being related to service or to Agent Orange exposure.  
Consequently, the Board finds that the June 12, 2002 
submission was the first claim of service connection for CLL.  
See also 38 C.F.R. § 3.816(c)(2)(i) (2006) (a claimant's 
application and other supporting statements and submissions 
must be reasonably be viewed as indicating an intent to apply 
for compensation for the covered herbicide disease).  As 
such, that date is the appropriate effective date for the 
award of service connection.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 33.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Under 38 U.S.C.A. §§ 5103 and 5103A, VA is required to 
provide certain notices and assist in obtaining outstanding 
evidence when in receipt of a complete or substantially 
complete application.  This appeal comes from a decision by 
which the RO granted service connection and assigned an 
initial 100 percent rating.  A notice letter was originally 
provided in September 2002.  In this case there is no 
outstanding evidence to be obtained either by VA or the 
veteran.  The veteran was also notified of the rules 
regarding effective dates in a May 2004 supplemental 
statement of the case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA has complied with the requirements 
of the VCAA.


ORDER

Entitlement to an effective date of June 12, 2002, for the 
award of service connection for chronic lymphocytic leukemia 
is granted, subject to laws and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


